Exhibit 10.1

 

[g109801kmi001.jpg]

 

 

MAINSOURCE FINANCIAL GROUP, INC.

SHORT-TERM INCENTIVE PLAN

 

(Effective as of April 3, 2012)

 

 

Krieg DeVault LLP

One Indiana Square, Suite 2800

Indianapolis, IN  46204-2079

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Introduction

1

1.1

Objective

1

1.2

Administration of the Plan

1

1.3

Definitions

1

 

 

 

ARTICLE II Eligibility and Participation

3

 

 

 

ARTICLE III Awards

3

3.1

Annual Determination of Awards

3

3.2

Communication of Awards

4

3.3

Components of Calculation

4

3.4

Earning of Awards

4

3.5

Time and Form of Payment of Earned Awards

4

3.6

Clawback of Awards

4

3.7

Withholding of Taxes

5

 

 

 

ARTICLE IV Miscellaneous

5

4.1

Amendment or Termination

5

4.2

Employment Rights

5

4.3

Evidence

5

4.4

Gender and Number

5

4.5

Action by the Board or Committee

5

4.6

Controlling Laws

5

4.7

Mistake of Fact

5

4.8

Severability

5

4.9

Effect of Headings

6

4.10

Nontransferability

6

4.11

No Liability

6

4.12

Funding

6

 

i

--------------------------------------------------------------------------------


 

MAINSOURCE FINANCIAL GROUP, INC.

SHORT-TERM INCENTIVE PLAN

 

(Effective April 3, 2012)

 

ARTICLE I

 

Introduction

 

1.1          Objective.  The MainSource Financial Group, Inc. Short-Term
Incentive Plan is designed to focus the efforts of key employees of the Company
and its Subsidiaries on continued improvement in the profitability of the
Company and its Subsidiaries with the objective of providing an adequate return
to shareholders on their investment in the Company while at the same time
assuring that Awards under the Plan, in combination with the Company’s other
compensation programs: (a) provide Participants incentives that appropriately
balance risk and reward; (b) are compatible with effective controls and
risk-management; and (c) are supported by strong oversight of the Board as
delegated to the Committee.

 

1.2          Administration of the Plan.  The Plan will be administered by the
Committee.  The Committee will also (a) adopt such rules and regulations as are
appropriate for the proper administration of the Plan in a manner that provides
active and effective oversight of the Plan, and (b) make such determinations and
take such actions in connection with the Plan as it deems necessary provided
that the Committee may take action only upon the vote of a majority of its
members.  While the Committee may appoint individuals to act on its behalf in
the administration of the Plan, it will have the sole, final and conclusive
authority to administer, construe and interpret the Plan.  The Committee’s
determinations and interpretations will be final and binding on all persons,
including the Company, its shareholders and persons having any interest in
Awards.  Any notice or document required to be given to or filed with the
Committee will be properly given or filed if delivered or mailed, by certified
mail, postage prepaid, to the Executive Compensation Committee, MainSource
Financial Group, Inc. Board of Directors, at P.O. Box 2000, Greensburg IN 
47240.

 

1.3          Definitions.  Whenever the initial letter of the following words or
phrases is capitalized in the Plan, including any supplements hereto, they will
have the respective meanings set forth below unless otherwise defined herein:

 

(a)                                  “Award” means the cash compensation awarded
to a Participant pursuant to the Plan.

 

(b)                                 “Base Salary” means the regular base salary
paid by the Company or a Subsidiary to an employee while such employee is a
Participant during a calendar year, exclusive of additional forms of
compensation such as bonuses, other incentive payments, automobile allowances or
other fringe benefits.  Base Salary will include any salary deferral
contributions made pursuant to Code Sections 401(k) and 125.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

1

--------------------------------------------------------------------------------


 

(e)                                  “Company” means, unless otherwise stated,
MainSource Financial Group, Inc., organized and existing under the laws of the
State of Indiana, or any successor (by merger, consolidation, purchase or
otherwise) to such corporation which assumes the obligations of such corporation
under the Plan.  The term Company also includes Subsidiaries.

 

(f)                                    “Committee” means the Executive
Compensation Committee of the Board.

 

(g)                                 “Disabled” or “Disability” means a
disability as determined under the MainSource Financial Group, Inc. 401(k) and
Employee Stock Ownership Plan.

 

(h)                                 “Effective Date” means April 3, 2012, which
is the effective date of the Plan.

 

(i)                                     “Notice of Award” means the notice
provided to a Participant which outlines the Target, the WAP and other terms and
conditions of the Award.

 

(j)                                     “Participant” means an individual who is
employed by the Company and who is designated as a Participant by the Committee.

 

(k)                                  “Peer Group” means a group of comparable
financial institutions selected by the Committee on an annual basis.

 

(l)                                     “Plan” means the short-term incentive
plan contained in this instrument and any subsequent amendment to this
instrument, known as the MainSource Financial Group, Inc. Short-Term Incentive
Plan.

 

(m)                               “Retires” or “Retirement” means a Termination
of Service by the Participant after he or she has attained age [65].

 

(n)                                 “Subsidiary” means MainSource Bank and such
other subsidiary entity of the Company which are designated by the Board or
Committee as eligible to participate in the Plan.

 

(o)                                 “Target” means the pre-determined percentage
of a Participant’s Base Salary.

 

(p)                                 “Termination of Service” means the
occurrence of any act or event or any failure to act, whether pursuant to an
employment agreement or otherwise, that actually or effectively causes or
results in a Participant ceasing, for whatever reason, to be an employee of the
Company or a Subsidiary, including, but not limited to, death, Disability,
Retirement, termination by the Company or a Subsidiary of the Participant’s
employment with the Company or a Subsidiary and voluntary resignation or
termination by the Participant of his or her employment with the Company or a
Subsidiary.  Whether a Termination of Service has occurred will be determined in
accordance with Treasury Regulation §1.409A-1(h).

 

(q)                                 “Weighted Average Performance” or “WAP”
means the Company’s performance within the Peer Group relative to specified
performance measures.

 

2

--------------------------------------------------------------------------------


 

Initially, the Weighted Average Performance will be based on the following
performance measures:

 

Performance Measure

 

Weighted Percentage

 

 

 

 

 

Earnings Per Share Growth

 

20

%

Return on Assets

 

30

%

Net Revenue Growth

 

20

%

Non-Performing Assets/Total Assets

 

20

%

Discretionary measure for each Participant set out in the Notice of Award

 

10

%

 

In determining the components of the WAP and the relative weight accorded each
performance measure, the Committee must:

 

(i)                                     Balance risk and financial results in a
manner that does not encourage Participants to expose the Company and its
Subsidiaries to imprudent risks;

 

(ii)                                  Make such determination in a manner
designed to ensure that Participant’s overall compensation is balanced between
cash and equity and that the Awards are consistent with the policies and
procedures of the Company and its Subsidiaries regarding such compensation
arrangements; and

 

(iii)                               Monitor the Company’s success against the
performance measures, alone and in combination with other incentive compensation
awarded to the same Participants, and make appropriate adjustments in future
calendar years as needed so that payments appropriately incentivize Participants
and appropriately reflect risk.

 

ARTICLE II

 

Eligibility and Participation

 

Participation in the Plan is limited to those individuals who have been
designated as Participants by the Committee.  An individual will become covered
by the Plan effective as of the date specified by the Committee.

 

ARTICLE III

 

Awards

 

3.1          Annual Determination of Awards.  Annually, the Committee will
notify a Participant of the terms and conditions of an Award.  In making these
determinations, the Committee may consider factors such as the nature of the
services rendered by the Participant, his or her current and potential
contributions to the Company’s success, the Participant’s Base Salary, and such
other factors it considers relevant.

 

3

--------------------------------------------------------------------------------


 

3.2          Communication of Awards.  The Committee will deliver a Notice of
Award to each Participant receiving an Award for a calendar year within 30 days
of the date the Committee approves the Award.

 

3.3          Components of Calculation.  The Committee, in its sole discretion,
will establish the following business criteria for Awards:

 

(a)                                  The performance measures which comprise the
WAP; and

 

(b)                                 The relative weight accorded each
performance measure.

 

3.4                               Earning of Awards.  An Award will be treated
as earned (a) provided the Participant is employed on the last day of the
calendar year, and (b) to the extent the WAP for such calendar year equals or
exceeds the following percentages:

 

WAP

 

Payout*

 

 

 

 

 

0-25th percentile

 

$

0

 

 

 

 

 

Greater than 25th percentile, but less than 50th percentile

 

50% of Target

 

 

 

 

 

Greater than 50th percentile, but less than 75th percentile

 

100% of Target

 

 

 

 

 

Greater than 75th percentile

 

150% of Target

 

 

--------------------------------------------------------------------------------

*For WAP levels between the 25th and 75th percentiles, the payout percentage
will be interpolated.  If a Participant incurs a Termination of Service for any
reason prior to the time an Award has been earned, he or she will not earn any
portion of an Award.

 

3.5          Time and Form of Payment of Earned Awards.  Except as set forth
below, earned Awards will be paid in two installments provided the Participant
is employed on the date of payment.  The first installment will be an amount
equal to two-thirds of the earned Award and will be paid in cash within 30 days
after the Committee calculates the WAP in the April following the end of the
calendar year.  The second installment will be an amount equal to one-third of
the earned Award and will be paid in cash on the first anniversary of the
initial payment.  Notwithstanding the foregoing, if a Participant’s employment
is terminated due to death, Disability or Retirement, after an Award has been
earned but before it has been paid, the Participant, or his or her estate, will
receive a lump sum payment of the earned Award within 45 days of the date of his
death, Disability or Retirement.

 

3.6          Clawback of Awards.  In the event the Company is required to
prepare an accounting restatement due to the Company’s material noncompliance
with any financial reporting requirement under securities laws, and the amount
paid to a Participant under an earned Award was calculated using the erroneous
data, and the accounting restatement occurred within three years from the date
of payment of the improperly calculated earned Award, then the Participant shall
be required to repay the Company the excess amount which should not have been
paid to the Participant under the accounting restatement.

 

4

--------------------------------------------------------------------------------


 

3.7          Withholding of Taxes.  Each Participant will be solely responsible
for, and the Company will withhold from any amounts payable under the Plan, all
applicable federal, state, city and local income taxes and the Participant’s
share of applicable employment taxes.

 

ARTICLE IV

 

Miscellaneous

 

4.1          Amendment or Termination.  The Committee may, at any time, alter,
amend, modify, suspend or terminate the Plan, but may not, without the consent
of a Participant to whom an Award has been made, make any alteration which would
adversely affect an Award previously granted under the Plan except as provided
in Section 3.6.  The Committee may also amend the Plan without a Participant’s
consent if it is determined to be necessary to comply with applicable law or to
preserve the intended tax or accounting treatment of the Plan.

 

4.2          Employment Rights.  The Plan does not constitute a contract of
employment, and participation in the Plan will not give a Participant the right
to be rehired or retained in the employ of the Company or any Subsidiary, nor
will participation in the Plan give any Participant any right or claim to any
benefit under the Plan, unless such right or claim exists under the terms of the
Plan.

 

4.3          Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
thereon considers pertinent and reliable, and signed, made or presented by the
proper party or parties.

 

4.4          Gender and Number.  Where the context permits, words in the
masculine gender will include the feminine gender, the plural will include the
singular and the singular will include the plural.

 

4.5          Action by the Board or Committee.  Any action required of or
permitted by the Board or Committee under this Plan will be by resolution of the
Board, the Committee or by a person or persons authorized by resolution of the
Board or Committee.

 

4.6          Controlling Laws.  Except to the extent superseded by laws of the
United States, the laws of Indiana will be controlling in all matters relating
to the Plan.  The Plan and all Awards are intended to comply with the applicable
provision of Code Section 409A and will be construed by the Board or Committee,
as the case may be, in a manner which complies with the applicable provisions of
Code Section 409A.  To the extent there is any conflict between a provision of
the Plan or a Notice of Award and a provision of Code Section 409A, the
applicable provision of Code Section 409A will control.

 

4.7          Mistake of Fact.  Any mistake of fact or misstatement of fact will
be corrected when it becomes known and proper adjustment made by reason thereof.

 

4.8          Severability.  In the event any provision of the Plan is held to be
illegal or invalid for any reason, such illegality or invalidity will not affect
the remaining parts of the Plan, and the Plan will be construed and endorsed as
if such illegal or invalid provision had never been contained in the Plan.

 

5

--------------------------------------------------------------------------------


 

4.9          Effect of Headings.  The descriptive headings of the Articles and
Sections of the Plan are inserted for convenience of reference and
identification only and do not constitute a part of the Plan for purposes of
interpretation.

 

4.10        Nontransferability.  No Award or Award payment will be transferable,
except by the Participant’s will or the applicable laws of descent and
distribution.  During the Participant’s lifetime, his Award will be payable only
to the Participant or his guardian or attorney-in-fact.  The payment and any
rights and privileges pertaining thereto may not be transferred, assigned,
pledged or hypothecated by him in any way, whether by operation of law or
otherwise and will not be subject to execution, attachment or similar process.

 

4.11        No Liability.  No member of the Board or the Committee or any
officer or Participant of the Company or Subsidiary will be personally liable
for any action, omission or determination made in good faith in connection with
the Plan.  The Company will indemnify and hold harmless the members of the
Committee, the Board and the officers and Participants of the Company and its
Subsidiaries, and each of them, from and against any and all loss which results
from liability to which any of them may be subjected by reason of any act or
conduct (except willful misconduct or gross negligence) in their official
capacities in connection with the administration of the Plan, including all
expenses reasonably incurred in their defense, in case the Company fails to
provide such defense.  By participating in the Plan, each Participant agrees to
release and hold harmless each of the Company, the Subsidiaries (and their
respective directors, officers and employees), the Board and the Committee, from
and against any tax or other liability, including without limitation, interest
and penalties, incurred by the Participant in connection with his participation
in the Plan.

 

4.12        Funding.  All amounts payable under the Plan will be paid by the
Company from its general assets.  The Company is not required to segregate on
its books or otherwise establish any funding procedure for any amount to be used
for the payment of benefits under the Plan.  The Company may, however, in its
sole discretion, set funds aside in investments to meet its anticipated
obligations under the Plan.  Any such action or set-aside amount may not be
deemed to create a trust of any kind between the Company and any Participant or
beneficiary or to constitute the funding of any Plan benefits.  Consequently,
any person entitled to a payment under the Plan will have no rights against the
assets of the Company greater than the rights of any other unsecured creditor of
the Company.

 

[Execution Page Follows]

 

6

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the Company has caused this MainSource Financial Group, Inc.
Short-Term Incentive Plan to be executed by its officers thereunder duly
authorized, this 30th day of April, 2012, but effective as of April 3, 2012.

 

 

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

 

 

By:

/s/ Archie M. Brown, Jr.

 

 

 

Archie M. Brown, Jr., Chief Executive Officer

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

By:

/s/ James M. Anderson

 

 

 

 

7

--------------------------------------------------------------------------------